                   Case 1:18-cr-00340-LGS Document 442 Filed 02/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- X
                                                                       :
 UNITED STATES OF AMERICA,                                             :
                                              Plaintiff,               :
                                                                       :   18 Cr. 340-01 (LGS)
                            -against-                                  :
                                                                       :        ORDER
 SOHRAB SHARMA,                                                        :
                                              Defendant,               :
 ----------------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a sentencing hearing is currently scheduled for February 9, 2021, at 11:00 a.m.

        WHEREAS, in light of the COVID-19 pandemic, counsel, Defendant and the Court cannot readily

convene in person for Defendant’s sentencing. However, a defendant can knowingly and voluntarily waive his

right to be physically present at sentencing. If Defendant waives his physical appearance, the sentencing will

proceed as scheduled. If Defendant chooses not to waive, the sentencing will be rescheduled for a later date. It

is hereby

        ORDERED that as soon as possible but no later than February 4, 2021, the parties shall file a joint

letter stating whether they consent to the Court conducting this proceeding via videoconference and/or

telephone conference. If Defendant consents and if feasible, Defendant should sign and submit the attached

waiver of personal appearance form. It is further

        ORDERED that, subject to the parties’ consent, the sentencing hearing currently scheduled for

February 11, 2021 will be conducted via videoconference. Defendant, his counsel, and counsel for the

Government are directed to appear and will be provided with call-in instructions via email. Members of the

public may attend by dialing the audio-only line, (888) 363-4749, using Access Code 558-3333. In the event

the video technology does not function as expected, Defendant and counsel also shall call this number.

Dated: February 1, 2021
       New York, New York
